Exhibit 10.9

CONCEPTUS, INC.

2010 EQUITY INCENTIVE AWARD PLAN

STOCK APPRECIATION RIGHTS GRANT NOTICE

AND

STOCK APPRECIATION RIGHTS AGREEMENT

Section 1: Notice of Grant

Effective as of the Grant Date set forth below, Conceptus, Inc. (the “Company”)
grants you, the Participant set forth below (the “Participant”), an award of
Stock Appreciation Rights (“SARs”) under the Company’s 2010 Equity Incentive
Award Plan, as amended from time to time (the “Plan”). The SARs are subject to
the terms and conditions of this Grant Notice, the Plan and the Stock
Appreciation Right Agreement attached hereto as Appendix A (the “Agreement”),
each of which is incorporated herein by reference. Subject to the remaining
terms of this Agreement and of the Plan, the principal features of this award
are as follows:

Participant:  

                                                            

  %%FIRST_NAME%-% %%MIDDLE_NAME%-%

%%LAST_NAME%-%

 

Grant Date:    %%OPTION_DATE,’Month DD, YYYY’%-% Option Number:  
 %%OPTION_NUMBER%-% Number of Shares of Stock subject to the SAR:  
 %%TOTAL_SHARES_GRANTED%-% Exercise Price per Share:    %%OPTION_PRICE%-%
Vesting Commencement Date:    %%VEST_BASE_DATE,’Month DD, YYYY’%-%

Vesting of the SAR: The SAR will vest according to the following schedule (the
“Vesting Schedule”)

 

Shares

 

Vest Type

  

Full Vest

  

Expiration

%%SHARES_PERIOD1%-%   %%VEST_TYPE_PERIOD1%-%%%VEST_DATE_PERIOD1’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD1’Month DD, YYYY’%-% %%SHARES_PERIOD2%-%  
%%VEST_TYPE_PERIOD2%-%%%VEST_DATE_PERIOD2’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD2’Month DD, YYYY’%-% %%SHARES_PERIOD3%-%  
%%VEST_TYPE_PERIOD3%-%%%VEST_DATE_PERIOD3’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD3’Month DD, YYYY’%-% %%SHARES_PERIOD4%-%  
%%VEST_TYPE_PERIOD4%-%%%VEST_DATE_PERIOD4’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD4’Month DD, YYYY’%-% %%SHARES_PERIOD5%-%  
%%VEST_TYPE_PERIOD5%-%%%VEST_DATE_PERIOD5’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD5’Month DD, YYYY’%-% %%SHARES_PERIOD6%-%  
%%VEST_TYPE_PERIOD6%-%%%VEST_DATE_PERIOD6’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD6’Month DD, YYYY’%-%

%%SHARES_PERIOD7%-%

  %%VEST_TYPE_PERIOD7%-%%%VEST_DATE_PERIOD7’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD7’Month DD, YYYY’%-%

%%SHARES_PERIOD8%-%

  %%VEST_TYPE_PERIOD8%-%%%VEST_DATE_PERIOD8’Month DD,
YYYY’%-%%%EXPIRE_DATE_PERIOD8’Month DD, YYYY’%-%

 

1



--------------------------------------------------------------------------------

Section 2: Miscellaneous

By your acceptance online, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Grant Notice and make the following
representation: “I have reviewed the Agreement, the Plan and this Grant Notice
in their entirety, have had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understand all provisions of this Grant
Notice, the Agreement and the Plan. I hereby agree to accept as final, binding,
and conclusive all decisions or interpretations of the Committee of the Plan
upon any questions arising under the Plan, this Grant Notice or the Agreement. I
acknowledge and agree that the Plan, this Grant Notice and the Agreement set
forth the entire understanding between me and the Company regarding the
acquisition or issuance of stock in the Company and supersedes all prior oral
and written agreements regarding the acquisition or issuance of stock in the
Company with the exception of equity awards previously granted and delivered to
me under the Plan and the Company’s 2001 Equity Incentive Plan, as amended.”

 

2



--------------------------------------------------------------------------------

APPENDIX A

STOCK APPRECIATION RIGHTS AGREEMENT

1. Grant. The Company hereby grants to the Participant under the Plan an award
of Stock Appreciation Rights (“SARs”) over that number of shares of Stock set
forth on the Grant Notice to which this Appendix is attached (the “Grant
Notice”) subject to all of the terms and conditions in the Grant Notice, this
Agreement and the Plan.

2. Plan Governs. The SARs are granted pursuant to, and the terms of this
Agreement are subject to, all terms and provisions of the Plan, including
without limitation Article 7 of the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

3. Company’s Obligation to Pay. Each SAR has a value equal to the difference
between the Fair Market Value of a share of Stock and the Exercise Price per
share of Stock (set forth on the first page of this Agreement) on the date the
SAR is exercised. Unless and until the SARs will have vested in the manner set
forth in paragraph 4 and are exercised in accordance with paragraph 6, the
Participant will have no right to payment of the SARs. Prior to exercise of any
vested SARs, such SARs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

4. Vesting Schedule. Subject to paragraph 5, the SARs awarded by this Agreement
will vest in the Participant according to the Vesting Schedule set forth on the
Grant Notice, subject to the Participant’s continuing service to the Company as
an Employee, Consultant and/or Director through such vesting period(s) or
date(s).

5. Exercise and Term.

(a) The SARs may be exercised by the Participant (or in the event of the
Participant’s death by the Participant’s estate) during its term only to the
extent vested. Any portion of the SARs in which the Participant is vested shall
be exercisable until the earlier of the following (the “Expiration Date”):

(i) Twelve (12) months following the date of the Participant’s termination of
employment or service, by reason of death or as a result of total and permanent
disability as defined in Section 22(e)(3) of the Code;

(ii) Ninety (90) days following the date of the Participant’s termination of
employment or service for any reason other than death or as a result of total
and permanent disability as defined in Section 22(e)(3) of the Code; or

(iii) the seventh anniversary of the Grant Date, set forth on the first page of
this Agreement.

(b) Any exercisable portion of the SARs may be exercised in whole or in part at
any time prior to the time when the SARs becomes unexercisable under
Section 5(a).

(c) Any vested SARs or portion of SARs not exercised prior to its Expiration
Date will be forfeited and will terminate.

(d) A vested SARs or portion of SARs may be exercised online or by completing a
Stock Appreciation Right Exercise Notice in the form attached hereto as Exhibit
A and returning it to the Stock Administration department prior to the
Expiration Date set forth in the Grant Notice. The SARs may not be exercised
more than once with respect to any share of Stock related thereto.

 

3



--------------------------------------------------------------------------------

6. Payment.

(a) The Company will settle the exercise of all or any portion of the SARs in
whole shares of Stock, within ten (10) days following such exercise.

(b) To the extent determined appropriate by the Company, any federal, state and
local withholding taxes with respect to such exercise will be paid by reducing
the amount of cash or the number of shares of Stock actually paid to the
Participant.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable upon
exercise of the SARs unless and until certificates representing such shares of
Stock will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant.

8. No Effect on Employment. This Agreement is not an employment contract, and
nothing herein shall be deemed to create in any way whatsoever any obligation on
the Participant’s part to continue in the service of the Company, or of the
Company to continue the Participant’s service with the Company. The
Participant’s employment with the Company and its Subsidiaries is on an at-will
basis only. The Company or the Subsidiary employing the Participant (as the case
may be) will have the right, which is hereby expressly reserved, to terminate or
change the terms of the employment of the Participant at any time for any reason
whatsoever, with or without good cause.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 331 East Evelyn Avenue,
Mountain View, California 94041, Attn: Greg Lichtwardt, or at such other address
as the Company may hereafter designate in writing. Any notices provided for in
this Agreement or the Plan shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to the Participant, five (5) days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the last address
reflected on the Company’s records for Participant.

10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 5, this grant and the rights and privileges conferred hereby,
including without limitation the shares of Stock issuable upon exercise of the
SARs, will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process until, with respect to whole shares of
Stock issuable following the exercise of the SARs, such shares of Stock are
issued pursuant to paragraph 6 above. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the shares of Stock upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of shares of Stock to the
Participant (or Participant’s estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

13. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not the SARs or any portion thereof has vested). All
actions taken and all interpretations and determinations made by the Committee
in good

 

4



--------------------------------------------------------------------------------

faith will be final and binding upon the Participant, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

14. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

15. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

CONCEPTUS, INC.

2010 EQUITY INCENTIVE AWARD PLAN

STOCK APPRECIATION RIGHT EXERCISE NOTICE

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, CA 94041

Attention:                         

Effective as of today,                             , the undersigned Participant
hereby elects to exercise Participant’s vested Stock Appreciation Right with
respect to                             shares of Common Stock pursuant to the
Conceptus, Inc. 2010 Equity Incentive Award Plan and the Stock Appreciation
Right Agreement dated                                     .

Participant acknowledges that prior to this exercise being effective,
Participant must make arrangements satisfactory to the Company for any legally
required withholding obligations and that payment for the Stock Appreciation
Right will be made in accordance with the terms set forth in the Stock
Appreciation Right Agreement and the Plan.

 

Submitted by:

PARTICIPANT:

 

Address:

 

 

 

 

6